

115 HR 6598 IH: To provide the right of American Indians born in Canada or the United States to pass the borders of the United States to any individual who is a member, or is eligible to be a member, of a Federally recognized Indian tribe in the United States or Canada, and for other purposes.
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6598IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Kilmer (for himself, Ms. Stefanik, Ms. DelBene, Mr. Young of Alaska, Ms. McCollum, Mr. Cole, Mr. Higgins of New York, Mr. Simpson, Mr. Gallego, and Mr. Collins of New York) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide the right of American Indians born in Canada or the United States to pass the borders of
			 the United States to any individual who is a member, or is eligible to be
			 a member, of a Federally recognized Indian tribe in the United States or
			 Canada, and for other purposes.
	
 1.American Indians born in Canada or the United StatesSection 289 of the Immigration and Nationality Act (8 U.S.C. 1359) is amended— (1)by inserting after born in Canada the following: or the United States; and
 (2)by inserting after but such right shall extend only to persons the following: who are members, or are eligible to be members, of a Federally recognized Indian tribe in the United States or Canada, or .
			